Title: Enclosure: Power of Attorney from Tadeusz Kosciuszko to Thomas Jefferson, 13 March 1815
From: Kosciuszko, Tadeusz (Thaddeus) Andrzej Bonawentura
To: Jefferson, Thomas


            
              Know all Men by these presents That I Thadeus Kosciuszko do make ordain constitute and appoint Thomas Jefferson of Monticello in the State of Virginia my true and lawful Attorney for me and in my name, and on my behalf, to sell assign and transfer, unto any person or persons whatsoever, and for such price or consideration as my said Attorney shall think fit all or any part of the sum of
              
               of the funded Six per Cent Stock of the United States of America to me belonging, which Stock was purchased for my account by order of the said Thomas Jefferson and is standing in my name in the Books of the United States
              being the amount ofCertificate
              
              and also for me and in my name, to make and execute all necessary acts of Assignment and transfers, to receive and give receipts, acquittances and discharges for the consideration money arising from the sale thereof; And also for me and in my name, and on my behalf, to receive all Interest and Dividends now due, or that may or shall hereafter become due on the said Capital Stock, until the transfer thereof, and to give receipts, acquittances and discharges for the same, and further to do, execute, perform and finish all and singular acts, matters and things, which shall be expedient and necessary touching and concerning the premises as fully and effectually to all intents and purposes whatsoever as I the said General Kosciuszko, might or could do in and about the same, if personally present; and also with power to my said Attorney, to substitute an Attorney or Attornies under him for all or any of the purposes aforesaid, and to do all lawful acts requisite for effecting the premises, hereby ratifying and confirming all that my said Attorney or his Substitute or Substitutes shall do therein by Virtue of these presents—
              
                
                  
                  In Witness whereof I have hereunto set my hand and seal at Paris this Thirteenth day of March in the Year of Our Lord One thousand eight hundred and fifteen—
                
              
              Thad: Kosciuszko
            
            
              Signed Sealed and acknowledged in the presence of
              
                
                  
                   J B. Mélon
                
                
                  
                  A Styles
                
              
            
          